Name: 2008/325/EC,Euratom: Council Decision of 18 April 2008 appointing a Belgian member of the European Economic and Social Committee
 Type: Decision
 Subject Matter: personnel management and staff remuneration;  Europe;  EU institutions and European civil service
 Date Published: 2008-04-24

 24.4.2008 EN Official Journal of the European Union L 112/25 COUNCIL DECISION of 18 April 2008 appointing a Belgian member of the European Economic and Social Committee (2008/325/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to Decision 2006/651/EC, Euratom of 15 September 2006 appointing Belgian, Greek, Irish, Cypriot, Dutch, Polish, Portuguese, Finnish, Swedish and British members and two Italian members of the European Economic and Social Committee (1), Having regard to the proposal submitted by the Belgian Government, Having obtained the opinion of the Commission, Whereas: A members seat on the European Economic and Social Committee has fallen vacant following the appointment of Mr PIETTE as a Minister in the Belgian Federal Government and as a result of the incompatibility of that office with being a member of the European Economic and Social Committee. This incompatibility no longer exists following Mr PIETTEs resignation as a Minister, HAS DECIDED AS FOLLOWS: Article 1 Mr Josly PIETTE, honorary General Secretary of the CSC, is hereby appointed a member of the European Economic and Social Committee for the remainder of the term of office, which runs until 20 September 2010. Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 18 April 2008. For the Council The President D. MATE (1) OJ L 269, 28.9.2006, p. 13. Decision as amended by Decision 2007/622/EC, Euratom (OJ L 253, 28.9.2007, p. 39).